t c memo united_states tax_court ernest l collins petitioner v commissioner of internal revenue respondent docket no 11532-02l filed date ernest l collins pro_se caroline r krivacka for respondent memorandum opinion holmes judge ernest l collins a resident of tennessee when he filed his petition claims to believe that there is no law requiring him to pay income_tax he has certainly declined to file returns for much of the last decade this attracted respondent’s attention and led to this litigation over respondent’s authority to levy against petitioner’s property today we determine that respondent did not abuse his discretion in deciding to proceed with collection of petitioner’s unpaid tax_liabilities and will grant his motion for summary_judgment background in respondent issued notices of deficiency for petitioner’s tax years petitioner did not pay and he challenged the determined deficiencies in this court as trial approached petitioner stipulated to a decision conceding the full amounts shown and we entered decision on date on date respondent mailed notices of assessment and statements of the balance due for each of the years at issue petitioner again chose not to pay and in date was sent notices of intent to levy by august of that year he still had not paid and so was sent the standard notice telling him that he was entitled to a hearing petitioner asked for one and it was finally held in date in his request for a hearing petitioner put the irs on notice of his view that its tax collection procedures violated the fourth and fifth amendments but focused his objection on what he called the absence of a valid assessment and demand for payment he also stated that he could not pay the taxes even if they had been validly assessed and demanded at the hearing the appeals officer reviewed the form_4340 --the certificate of assessments payments and other specified matters--for each year and determined that the irs had mailed valid assessment and demand notices she also looked at collection alternatives but her review of irs records showed that petitioner had not filed an income_tax return since at least thus following administration internal_revenue_manual cch sec_5 at big_number she did not pursue any collection alternatives after the hearing the irs sent petitioner a notice_of_determination that it would proceed with collection petitioner then petitioned for review discussion in his petition petitioner made barebones assertions that the irs had failed to offer him a fair and impartial hearing failed to provide a fair and impartial officer and failed to follow its own procedures he also renewed his objection to the adequacy of the notices of assessment and demands for payment that respondent had sent him respondent denied these allegations and now moves for summary_judgment because this court has already decided the question of petitioner’s tax_liability in its decision that liability is no longer at issue and we will review respondent’s determination for abuse_of_discretion see 115_tc_35 summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b fla peach corp v commissioner 90_tc_678 respondent’s summary_judgment motion was originally unaccompanied by certified copies of the forms that the appeals officer referred to during petitioner’s hearing and on which she relied in making her determination however in a supplemental filing respondent rectified this omission petitioner in his response also attached copies of the date letters that he received respondent represented at a hearing on this motion that he does not object to their consideration the evidence before respondent is now before the court in opposing the motion petitioner does not contest respondent’s proof that both the hearing and the officer who ran it were impartial nor does he contest that the irs followed it sec_1 references to rules are to the tax_court rules_of_practice and procedure we note that the chief_counsel has taken the position that the administrative procedure act’s provision for judicial review of informal adjudication u s c sec_706 a - d should apply office_of_chief_counsel notice cc-2003-016 pincite date we have not ourselves taken a position on the merits of that assertion but that type of review would likely be easier if a uniform procedure were in place whenever the commissioner moves for summary_judgment to put before a reviewing court the record or at least the parts of it on which either party relies see 82_f3d_1085 d c cir own procedures these issues are consequently waived when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading rule d petitioner’s main argument in opposing summary_judgment is that as a matter of law the date statements of balance due--statements that he concededly received since he attached copies to his opposition--are not an adequate notice_and_demand under sec_6331 because they use the word please rather than demand or one of its synonyms he cites a passage from an unpublished decision toussiant v dept of the treasury no d n j date u s dist lexis to support his assertion in toussiant the court wrote that a statement of balance due is not an adequate demand such a statement at most notifies a taxpayer of the amount due and requests that he ‘please’ make payment in a certain manner while the court certainly does not criticize the irs for endeavoring to be polite to a petitioner does object to our consideration of some of the excerpts from the administrative file on the ground that the declaration identifying them was not made by one with personal knowledge of what occurred during the hearing however the declaration identifying them was made by an irs attorney competent to identify them as irs records and so they are presumptively admissible under fed r evid taxpayer nevertheless this notice does not satisfy the requirements of sec_6303 if only to ensure that computer-assisted legal research databases place a negative treatment indicated flag on this excerpt we stress again that this court rejects the notion that magic words are required to make a sufficient demand on a taxpayer who owes taxes we have repeatedly held that the code’s requirement of notice_and_demand in such sections a sec_6303 and sec_6331 is met when the commissioner informs a taxpayer of the amount owed and requests payment see eg koenig v commissioner tcmemo_2003_40 schaper v commissioner tcmemo_2002_203 weishan v commissioner tcmemo_2002_88 we have also specifically held that notices of balance due-- precisely the sort of notices respondent sent to petitioner-- constitute a notice_and_demand for payment under sec_6303 119_tc_252 koenig v commissioner supra respondent’s decision to proceed with collection was no abuse_of_discretion there being no other issues to be decided as petitioner is careful to point out this was dictum-- the court in toussiant found an adequate demand in other timely notices that the irs had sent to the taxpayer toussiant v dept of the treasury no slip op pincite d n j date an order and decision granting respondent’s motion will be entered
